Title: Franklin’s Sketch of Articles of Peace, [between 10 and 13 December? 1782]
From: Franklin, Benjamin
To: 


[between December 10 and 13, 1782?]
That there shall be a firm & perpetual Peace &ca.
A Renunciation on the Part of the K. of G. B. of all Claim or Pretention to the Government or Territory of all or any of the United States, ceding all Claim to the Lands, or to the Right of Preemption of any of them from the Natives, included in the Boundaries, Viz.
That all his Troops shall be withdrawn from the Continent, and the Provinces of Canada & Nova Scotia declared free & Independent States, and at Liberty to join the Confederacy or remain separate.
That the Island of Bermudas shall likewise be left at Liberty.
That Ships belonging to any of the Subjects of G. B. shall and may enter freely into any of the Ports of the United States, and expose their Merchandize there to Sale, subject to no other Restrictions, Duties &c. than the most favoured Nations are or shall be subject to.
That the Vessels belonging to any Subjects of the said States may enter as freely all the Ports of Great Britain, Ireland, or any of its Dependencies, as they might have done in the Year 1750, liable to no other Duties &c than the most favoured Nation— or than they were subject to at that time.
That the Subjects of the United States and those of the King of Great Britain shall not be deemed Aliens in the Dominions of either, but enjoy the same Rights of Citizenship, as at the time above mentioned.
That the Right of Fishery shall remain the same & be enjoyed in common by the Subjects of both Nations under such Regulations only as were in Force in 1750.
Damages.
In Case of future War, no Privateers.
All Merchant Vessels unarmed to pass freely with their Cargoes.
Any Merchandize taken out of them because wanted, to be paid for.
No Goods contraband.
Military Stores may be detain’d paying for the delay, or taken paying the Price.
Landing, Farmers & Inhabitants of open Towns not to be molested.
Fishermen free.
 
Notation in Henry Laurens’ hand: Dr. Franklin’s sketch of Articles of Peace. /
Copy of a sketch of Articles for a Treaty of Peace between Great Britain & America proposed by Doctor Franklin & delivered by him to Mr. Jay to be extended, as appears by Mr. Jay’s endorsement in the words contained in the two first Lines above-written which I have seen in Mr. Jay’s own hand writing & carefully compared this Copy with the original. Paris 5th. Novr. 1783. H L.
